Citation Nr: 0505041	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-28 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel





INTRODUCTION

The veteran had active military service from December 1967 to 
October 1971.  The veteran also had subsequent service in the 
Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which denied the benefits sought on appeal.  
The veteran subsequently perfected this appeal.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.  

2.  The veteran currently has a hearing loss disability for 
VA purposes in the left ear; however, there is no evidence of 
a compensable hearing loss disability within one year after 
discharge from service and the record does not contain 
competent medical evidence relating the veteran's left ear 
hearing loss disability to his active military service or 
events therein.  

3.  Even assuming a current hearing loss disability for VA 
purposes in the right ear, there is no evidence of a 
compensable hearing loss disability within one year after 
discharge from service and the record does not contain 
competent medical evidence relating any right ear hearing 
loss disability to his active military service or events 
therein.  

4.  The preponderance of the evidence is against a finding 
that the veteran currently has tinnitus that is related to 
his active military service or events therein.  




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated 
during active military service, nor may a sensorineural 
hearing loss be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2004).  

2.  Tinnitus was not incurred during active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By letter dated in March 2003, VA advised the veteran that it 
was working on his claims for bilateral hearing loss and 
tinnitus, but that additional information was needed.  The 
veteran was advised that evidence was needed to show that the 
claimed conditions existed from military service to the 
present time.  The veteran was advised that he must provide 
enough information about his records so that VA could request 
them from the person or agency who has them and that it was 
his responsibility to make sure that VA received all records 
that were not in the possession of a Federal department or 
agency.  The veteran was requested to send any medical 
reports that he had or to complete authorizations for release 
of information if he wanted VA to obtain the records for him.  
He was requested to send additional evidence to the RO.  

The September 2003 statement of the case (SOC) specifically 
set forth the regulations pertaining to VA's duty to assist.  
The veteran was notified of the laws and regulations 
pertaining to direct service connection and presumptive 
service connection, and was advised that a grant of service 
connection required "evidence of a current disability, an 
incident in service, and a link between the two."  The 
August 2004 supplemental statement of the case (SSOC) further 
advised the veteran of the regulations pertaining to his 
claims.  These documents collectively notified the veteran of 
the evidence of record, of the adjudicative actions taken, 
and of the reasons and bases for the denial.  

The claims folder contains the veteran's service medical 
records and private medical records from AnMed Family 
Practice Center.  The veteran submitted a VA audiology 
progress note in support of his claims.  He has not 
identified additional records that need to be obtained and 
has not provided authorization for the release of any private 
medical records.  

The veteran was provided a VA audiometric examination in May 
2004 and additional medical opinion was obtained in June 
2004.  The Board acknowledges the representative's argument 
that this opinion is too speculative to base a denial on.  
The Board agrees the opinion is somewhat speculative 
regarding the impact of post-service employment on hearing 
loss.  Overall, however, the Board is satisfied that the 
opinion is probative and that further opinion regarding this 
issue is not required.  The examiner had the opportunity to 
examine the veteran and to review the claims file.  Further, 
the examiner set forth adequate rationale for her opinion, 
which took into consideration the veteran's service medical 
records and reported noise exposure.  

The May 2004 examiner indicated that because of the lack of 
details reported by the veteran regarding his tinnitus, it 
was hard to determine etiology.  Given the lack of specifics 
reported by the veteran, the Board finds that additional 
opinion regarding the etiology of the veteran's claimed 
tinnitus would service no useful purpose and is not required.  
The Board notes "[t]he duty to assist is not always a one-
way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002); 38 C.F.R. § 3.159 (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Background

On examination for enlistment in November 1967, the veteran 
denied any ear trouble, running ears, or hearing loss.  
Examination of the ears and drums was normal on clinical 
evaluation.  At this time, the veteran also underwent 
audiometric testing.  When reviewing audiometric results, the 
Board assumes the use of ASA units for service department 
records prior to November 1967 and must convert the recorded 
values to ISO units to facilitate data comparison.  The 
testing of record is dated on November 2, 1967 and therefore, 
the Board will not convert the recorded values.  Pure tone 
thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
X
5
LEFT
10
0
0
X
5

Service medical records also contain an undated audiometric 
examination.  Information on the health record indicates that 
at the time of the examination, the veteran's organization 
unit was VRF 31.  The abstract of service and medical history 
indicates that the veteran was associated with this unit 
beginning in October 1968.  Thus, the Board presumes the 
examination was subsequent to this date and prior to 
separation.  Pure tone thresholds, in decibels were reported 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
-5
0
5
LEFT
10
0
0
-5
5

On examination for separation in September 1971, the 
veteran's ears and drums were again reported as normal on 
clinical evaluation.  Audiometric testing revealed pure tone 
thresholds, in decibels as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
X
LEFT
15
10
15
15
X

In December 1998, the veteran presented to his private 
medical provider with complaints of dizziness for six to 
eight months.  He related a relative hearing loss that was 
first detected two years ago at a routine hearing screening 
at the plant he works at, worse in the left ear than the 
right.  He denied any history of trauma to his ears or other 
injury that might promote deafness.  He also denied tinnitus, 
ear pain, and fullness.  Tympanogram showed decreased 
compliance on the right versus the left ear.  Diagnosis was 
serous otitis media of unknown origin on the right ear 
producing dizziness.  

The veteran was seen in follow up in January 1999.  He 
reported that his symptoms cleared within one day of 
receiving therapy and had not returned.  He denied any 
hearing loss on that side and stated that it appeared to be 
normal at this time.  Examination revealed some mild fluid 
behind the ear without erythema.  There was good movement of 
the tympanic membrane and the tympanogram was not repeated.  
Assessment was resolving right otitis media with effusion.  

The veteran was seen in the VA audiology outpatient clinic in 
June 2003.  He complained of hearing loss left ear and 
tinnitus (mostly left ear) for 20 plus years.  He reported 
some dizziness in the past and was treated for an inner ear 
infection in the right ear.  He reported significant military 
noise exposure from aircraft working on the flight line.  He 
also reported some occupational noise exposure from working 
in a manufacturing setting, but he wore ear protection.  

Audiometric testing revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
35
LEFT
10
5
20
55
70

Word recognition scores were reported as 88 percent in the 
right ear and 96 percent in the left ear.  Objectively, the 
veteran had a bilateral high frequency sensorineural hearing 
loss, mild in the right ear and moderate/severe in the left 
ear.  The veteran was counseled regarding his hearing loss.  

The veteran underwent a VA audiological examination in May 
2004.  The claims file was not available for review.  The 
veteran reported a decrease in hearing with the left ear 
being worse than the right.  He served from 1967 to 1971 in 
the Navy and worked as a jet mechanic on various aircraft.  
Post-service, the veteran worked as an automobile mechanic 
until 1982, then in sales, and from 1992 until 2002 worked in 
a manufacturing plant that was slightly loud.  He reported 
that he has always had tinnitus but was unspecific regarding 
the date of onset.  He described the tinnitus as unilateral, 
left ear only, and described it as coming and going.  He was 
uncertain of the frequency and notices it only when it is 
quiet.  He reported that it was hard to give any details 
regarding his tinnitus and the examiner noted that this makes 
it hard to determine its etiology.  The veteran did not 
report a history of ear infection, ear surgery, or family 
history of hearing loss.  

Audiometric testing revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
20
LEFT
15
10
25
60
75

Speech recognition scores using the Maryland CNC word test 
list were 96 percent for the right ear and 92 percent for the 
left ear.  The examiner indicated that the veteran appears to 
have a high frequency sensorineural hearing loss for the left 
ear.  He reported he was a jet mechanic and around noise; 
however, the examiner was unsure why it may have affected the 
left ear more that the right.  When comparing to the previous 
audiogram from June 2003, no significant change had occurred.  

In June 2004, the examiner reviewed the claims file 
extensively and dictated an addendum to her previous May 2004 
report.  The examiner stated the following:

There is a previous audiogram from 
November of 1967, which indicates normal 
hearing.  Also, on his discharge 
examination, in 1971, again it reveals 
normal hearing.  There is essentially no 
significant change during his military 
service.  

The veteran reported that he worked as an 
automobile mechanic after his military 
service and then in automobile sales from 
1982 to 1992.  He then worked in a 
manufacturing plan[t] from 1992 to 2002.  
It is possible that his occupation may 
have contributed to his hearing loss; 
therefore, it is less likely than not 
that the hearing loss is due to his 
military service.  It is very hard to 
determine at this point.  

Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2004).  

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309 (2004).  

Basically, there are three requirements that must be met to 
establish entitlement to service connection for a claimed 
disability: (1) evidence of a current disability; 
(2) evidence of disease or injury in service; and (3) 
evidence of a nexus between the current disability and the 
disease or injury in service.  

Hearing loss disability is defined at 38 C.F.R. § 3.385 
(2004), which provides that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  Id.  

Based on the audiometric testing of record, the veteran 
currently has a hearing loss disability in the left ear for 
VA purposes.  With regard to the right ear, the reported 
puretone thresholds do not meet the criteria stated above.  
The Board notes, however, that in June 2003 the veteran's 
word recognition score was reported as 88 percent in the 
right ear.  It is not clear whether the Maryland CNC test was 
used and this result is not consistent with the VA 
examination results of May 2004.  Further, the outpatient 
note specifically states that the results of this examination 
are not adequate for compensation and pension rating 
purposes.  Thus, it is unclear whether the veteran meets the 
criteria for a hearing loss disability in the right ear for 
VA purposes.  However, even assuming without conceding that 
the veteran does have a right ear hearing loss disability 
pursuant to § 3.385, for the reasons explained below service 
connection is not warranted.  

The veteran contends that he was exposed to loud noises 
during military service.  He reported that he worked as a 
flight line mechanic.  The veteran is competent to provide 
evidence of noise exposure during service and can credibly do 
so when the record does not contain evidence to the contrary.  
The veteran's DD-214 indicates he was in the United States 
Navy with a military occupational specialty (MOS) of aircraft 
mechanic.  The Board agrees that this is an occupation likely 
to result in noise exposure and the veteran's assertions that 
he experienced acoustic trauma during service are accepted.  
A grant of service connection, however, requires evidence 
that any currently diagnosed hearing loss disability is 
related to such in-service noise exposure.

On separation from service, the veteran did not have a 
diagnosed hearing loss disability pursuant to § 3.385.  
Notwithstanding, in Hensley v. Brown, 5 Vet. App. 155 (1993), 
the United States Court of Appeals for Veterans Claims 
(Court) stated that 38 C.F.R. § 3.385 does not preclude 
service connection for a current hearing disability where 
hearing was within normal limits on audiometric testing at 
separation from service.  Id. at 159.  The Court explained 
that, when audiometric test results at the veteran's 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
the veteran may nevertheless establish service connection for 
a current hearing disability by submitting competent evidence 
that the current disability is causally related to service.  
Id. at 160.  The Court cited with approval a medical text, 
which states that the threshold for normal hearing is zero 
decibels to 20 decibels and higher threshold levels indicate 
some degree of hearing loss.  Id. at 157.  

Service medical records reveal a change in hearing between 
the veteran's entrance and separation examinations; however, 
the veteran did not exhibit pure tone thresholds greater than 
20 decibels in service, see Hensley, supra, so there is no 
evidence of a hearing loss during service.  Further, on 
review of the record there is no competent evidence relating 
the veteran's claimed disability to his military service or 
noise exposure therein.  On the contrary, the June 2004 VA 
addendum suggests it is less likely that the veteran's 
hearing loss is related to noise exposure during service.  

The claims folder is negative for any evidence of a 
compensable hearing loss disability within one year after 
discharge from active duty.  Thus, service connection on a 
presumptive basis is not warranted.  

With regard to the veteran's claim for service connection for 
tinnitus, for purposes of this discussion the Board finds 
that there is medical evidence indicating a current 
diagnosis.  Service medical records do not indicate the 
veteran was treated for or diagnosed with tinnitus during 
service.  The Board acknowledges that the veteran is 
competent to report the symptoms of "ringing" in his ears; 
however, the veteran has reported contradictory details 
regarding the nature and onset of tinnitus.  For example, in 
December 1998, while being examined by his private physician 
the veteran denied tinnitus.  In June 2003, he reported 
tinnitus for 20 plus years and in May 2004, he reported that 
he has always had tinnitus but was unspecific regarding 
onset.  Further, the record does not contain competent 
medical evidence relating any currently diagnosed tinnitus to 
active military service or events therein.  

The Board acknowledges the veteran's contentions that he 
currently has bilateral hearing loss and tinnitus that are 
related to noise exposure during service; however, the 
veteran is not competent to render a medical opinion 
regarding the etiology of his claimed disabilities.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board concludes that the preponderance of the evidence is 
against the veteran's claims and therefore, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).  Thus, service connection is not 
warranted and the veteran's claims are denied.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


